      Case 4:18-cv-05155-RMP       ECF No. 85    filed 09/15/20   PageID.938 Page 1 of 4




1

2                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
3
                                                                      Sep 15, 2020
4                                                                          SEAN F. MCAVOY, CLERK




5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     STEVEN DUCKETT and TINA
      DUCKETT, husband and wife,                    NO: 4:18-CV-5155-RMP
8
                                 Plaintiffs,        ORDER GRANTING UNOPPOSED
9                                                   MOTION FOR APPROVAL OF FAIR
            v.                                      LABOR STANDARDS ACT
10                                                  SETTLEMENT
      RENTOKIL NORTH AMERICA,
11    INC.,                                             **FINAL JUDGMENT**

12                               Defendant.

13

14         BEFORE THE COURT is Plaintiffs’ Unopposed Motion for Approval of Fair

15   Labor Standards Act Settlement, ECF No. 82. The Court has reviewed Plaintiffs’

16   Motion, accompanying Memorandum of Law, the accompanying declarations, and

17   all other records, pleadings, and papers on file in this action, and is fully informed.

18   Accordingly, the Court GRANTS Plaintiffs’ Motion ECF No. 82 and ORDERS as

19   follows:

20         1.     The Parties’ Settlement Agreement is finally approved pursuant to the

21   Fair Labor Standards Act as a fair and reasonable resolution of a bona fide dispute

     **FINAL JUDGMENT** ORDER GRANTING UNOPPOSED MOTION FOR
     APPROVAL OF FAIR LABOR STANDARDS ACT SETTLEMENT ~ 1
      Case 4:18-cv-05155-RMP         ECF No. 85    filed 09/15/20   PageID.939 Page 2 of 4




1    and in the best interests of the Settlement Collective Members, who will each be

2    able to choose whether or not to participate in the Settlement and therefore release

3    their claims.

4            2.      For settlement purposes, the following group of Putative Settlement

5    Collective Members is finally certified and permitted to proceed on a collective

6    action basis pursuant to 29 U.S.C. § 2I6(b) for purposes of settlement of this action

7    only:

8                    All persons who, at any time during the three years before July
                     8, 2019, are or were employed in Service Specialist positions by
9                    Rentokil or any Rentokil brand, were not included in the
                     settlement in Flores v. Rentokil North Am., Inc., Los Angeles
10                   Superior Court Case No. BC713774, and were subject to the
                     Steritech Specialist Incentive Pay Plan.
11
             3.      Plaintiff Steven Duckett is finally approved as the representative of the
12
     Putative Settlement Collective Members, and the proposed service award is finally
13
     approved in the amount of $5,000.00 to plaintiff Steven Duckett, in recognition of
14
     his services performed on behalf of all Putative Settlement Collective Members and
15
     also in exchange for his additional released claims.
16
             4.      Erika L. Nusser and Toby J. Marshall of Terrell Marshall Law Group,
17
     PLLC, and Adam Pechtel of Pechtel Law PLLC are finally approved as plaintiff’s
18
     counsel for the Putative Settlement Collective Members, and awarded attorneys’
19
     fees and litigation expenses in the total amount $270,000 as defined in the
20
     Settlement Agreement.
21

     **FINAL JUDGMENT** ORDER GRANTING UNOPPOSED MOTION FOR
     APPROVAL OF FAIR LABOR STANDARDS ACT SETTLEMENT ~ 2
      Case 4:18-cv-05155-RMP       ECF No. 85    filed 09/15/20   PageID.940 Page 3 of 4




1          5.     Simpluris is approved as the Settlement Administrator and shall

2    administer notice and disburse Settlement Payments as set forth in the Settlement

3    Agreement. Rentokil shall separately compensate Simpluris pursuant to the terms of

4    the Settlement Agreement.

5          6.     The proposed Notice template is approved and authorized to be

6    finalized and sent by the Settlement Administrator to all Putative Settlement

7    Collective Members pursuant to the schedule set forth in the Settlement Agreement,

8    and the Settlement Administrator and the Parties shall undertake and perform all

9    other tasks and responsibilities set forth in the Settlement Agreement.

10         7.     This Litigation, which was brought pursuant to 29 U.S.C. § 216(b), is

11   hereby dismissed with prejudice against defendant in accordance with the terms

12   of the Settlement Agreement. Putative Settlement Collective Members who choose

13   to participate in the Settlement and cash or deposit their Settlement checks are

14   hereby enjoined from prosecuting any Released Claims against Rentokil and the

15   Releasees.

16         8.     The Court hereby enters final judgment in this case and there being no

17   reason to delay entry of this final judgment, the Clerk of the Court is ordered to enter

18   this final judgment forthwith pursuant to Rule 54(b) of the Federal Rules of Civil

19   Procedure.

20         9.     Without affecting the finality of this final judgment in any way, the

21   Court reserves exclusive and continuing jurisdiction over this action, the plaintiffs,

     **FINAL JUDGMENT** ORDER GRANTING UNOPPOSED MOTION FOR
     APPROVAL OF FAIR LABOR STANDARDS ACT SETTLEMENT ~ 3
      Case 4:18-cv-05155-RMP      ECF No. 85   filed 09/15/20   PageID.941 Page 4 of 4




1    the Settlement Collective Members, and defendant for purposes of supervising the

2    implementation and enforcement of the Settlement Agreement, this Order, and all

3    settlement administration matters.

4          IT IS SO ORDERED. The District Court Clerk is directed to enter this

5    Order, provide copies to counsel, and close this case.

6          DATED September 15, 2020.

7
                                                s/ Rosanna Malouf Peterson
8                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

     **FINAL JUDGMENT** ORDER GRANTING UNOPPOSED MOTION FOR
     APPROVAL OF FAIR LABOR STANDARDS ACT SETTLEMENT ~ 4
